The question involved in this case is raised by a motion to dismiss, filed by the defendant in error. The record shows that on the 19th day of November, 1908, the cause below was duly submitted to a jury and tried, and a verdict rendered in favor of the defendant in error, plaintiff below. That on the same day the defendant filed a motion for a new trial, which was overruled on the second day of December, 1908, and the defendant was given 60 days in which to make and serve a case-made for the Supreme Court. That on the 2d day of February, 1909, the court extended the time within which to make and serve a case-made for a period of 60 days, and within this period the case was made and served. The motion to dismiss must be sustained. The 60 days originally granted within which to make and serve a case-made expired *Page 419 
on the 1st day of February, 1909; thereafter the court was without jurisdiction to grant a further extension for that purpose.
The appeal is dismissed, at the cost of the plaintiff in error.
All the Justices concur.